Filed 2/2/22 P. v. Ordaz CA2/2
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                B312027

         Plaintiff and Respondent,                         (Los Angeles County
                                                           Super. Ct. No. MA026616)
         v.

RAFAEL STEVE ORDAZ,

         Defendant and Appellant.


THE COURT:*
      Defendant and appellant Rafael Steve Ordaz (defendant)
appeals from the order summarily denying his petition for
vacatur and resentencing under Penal Code section 1170.95.1
      In 2003, defendant was charged with one count of
attempted premeditated murder in violation of sections 664/187,
subdivision (a). The information also alleged that a principal
personally used and intentionally discharged a firearm, causing
great bodily injury, in violation of section 12022.53, subdivisions

1        All further statutory references are to the Penal Code.
(c), (d) and (e)(1), and that the above offense was gang related
within the meaning of section 186.22, subdivision (b)(1).
Defendant agreed to plead nolo contendere to assault with a
firearm in violation of section 245, subdivision (a), in exchange
for a sentence to the high term of four years in prison. The
original charges were then dismissed.
        In February 2021, defendant filed a petition for vacatur
and resentencing pursuant to section 1170.95, alleging that an
information was filed allowing the prosecution to proceed under a
felony murder theory or the natural and probable consequences
doctrine; that he was charged with attempted murder; pled no
contest to assault with a firearm in lieu of going to trial; and
could not now be convicted of attempted murder because of
changes to sections 188 and 189 effective January 1, 2019. The
petition further alleged that defendant was not the actual killer,
did not aid and abet the actual killer with the intent to kill, was
not a major participant in the felony or act with reckless
indifference to human life, and the victim of the murder was not
a peace officer.
        On April 1, 2021, the trial court summarily denied
defendant’s petition upon finding a failure by defendant to make
a prima facie case for relief, given the record of conviction of
assault with a firearm and not murder under any theory.2


2     As amended effective January 1, 2022, section 1170.95,
subdivision (a)(2) now extends to those convicted of not only
murder, but also attempted murder, or manslaughter after trial
or accepting a plea offer in lieu of a trial at which the petitioner
could have been convicted of murder or attempted murder. As
defendant was not convicted of murder, attempted murder, or
manslaughter, he would not be eligible for relief under the




                                  2
      Defendant filed a timely notice of appeal from the order.
Appointed counsel found no arguable issues and requested this
court to independently review the entire record pursuant to the
procedure set forth in People v. Wende (1979) 25 Cal.3d 436.
Where appointed counsel finds no arguable issues in an appeal
seeking postjudgment relief, the appellate court is not required to
conduct an independent review the record for arguable issues.
(People v. Cole (2020) 52 Cal.App.5th 1023, 1039-1040, review
granted Oct. 14, 2020, S264278; see People v. Serrano (2012) 211
Cal.App.4th 496, 503.) However if defendant files his own
supplemental brief or letter, we review the contentions or
arguments set forth therein. If defendant does not file a
supplemental brief, we dismiss the appeal as abandoned. (People
v. Cole, supra, at p. 1039.) Defendant was notified of the court’s
policy and did not file a supplemental brief.
      The appeal is dismissed.




*     LUI, P. J.          CHAVEZ, J.             HOFFSTADT, J.




amended section 1170.95 as a matter of law. (See People v. Aleo
(2021) 64 Cal.App.5th 865, 871-872.)




                                 3